FRIEDMAN, Chief Judge,
concurring.
I join in Parts I, II and III of the court’s opinion. I join in Part IV on my understanding that the court is holding only that on the particular facts of this case, the Correction Board committed legal error by not removing plaintiffs three passovers for promotion to temporary major from his file. The significant facts in this case for me are that the two permanent major selection boards that passed over petitioner rated him at the very cutoff point for selection, that the invalidated OERs constituted a significant number of the total OERs the Correction Boards had before them (four out of 21, or almost 20 percent), and that when the three subsequent selection boards considered but rejected plaintiff for promotion there was no explanation in his file of the absence of the eliminated OERs. As I understand its opinion, the court is not deciding that in other circumstances the refusal or the failure of a Correction Board to void passovers where the officer’s file contains one or more invalidated OERs would constitute legal error that the court should correct.